17-12899-mew         Doc 276        Filed 04/24/19 Entered 04/24/19 17:06:24         Main Document
                                                 Pg 1 of 27


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :   Chapter 11
                                                                :
 HANS FUTTERMAN,                                                :   Case No. 17-12899 (MEW)
                                                                :
                                     Debtor.                    :
 -------------------------------------------------------------- x

                     DECISION REGARDING CERTAIN ASSERTED
                OBJECTIONS TO CLAIM 3-2 OF RWNIH-DL 122ND ST 1, LLC

         The issues before the Court arise out of a deficiency claim filed by RWNIH-DL 122nd

 Street 1, LLC (“RWN”) in the Chapter 11 case of Hans Futterman. The deficiency claim arises

 out of the bankruptcy cases of Ladera Parent LLC and Ladera LLC (the “Ladera Debtors”) and

 is based on a personal guaranty of the Ladera Debtors’ obligations that Mr. Futterman signed

 (the “Guaranty”). The parties disagree as to whether Mr. Futterman is entitled to assert certain

 objections to the deficiency claim as a matter of New York law and as to whether any or all of

 such objections are foreclosed either by the terms of the Guaranty or by the confirmation of the

 Ladera Debtors’ plan of reorganization. The parties jointly asked the Court to rule on certain

 disputed legal issues in order to assist the parties in streamlining issues and preparing their cases

 for trial. The Court has broad authority to issue such rulings pursuant to Rule 16 of the Federal

 Rules of Civil Procedure, made applicable here by Rules 7016 and 9024 of the Federal Rules of

 Bankruptcy Procedure, and this Decision sets forth the Court’s rulings as to the relevant legal

 standards.

                                                   Background

         Mr. Futterman is a real estate developer who has engaged in various development

 projects through entities he either controlled or owned. One such project was known as the

 “Ladera project,” which involved the Ladera Debtors. Mr. Futterman was the ultimate sole


                                                          1
  
17-12899-mew      Doc 276      Filed 04/24/19 Entered 04/24/19 17:06:24             Main Document
                                            Pg 2 of 27


 equity owner of Ladera Parent LLC, and Ladera Parent LLC was the sole owner of the limited

 liability company membership interests in Ladera, LLC.

        Ladera LLC owned real property at 300 West 122nd Street in New York that it intended

 to develop. In about August 2015, RWN loaned Ladera the principal amount of approximately

 $36,640,000 under two loan agreements (the “Ladera Loans”). The Ladera Loans were secured

 by, among other things, first priority mortgage liens and security interests on the property located

 at 300 West 122nd Street, together with, among other things, certain related plans and

 development rights and interests that Mr. Futterman had in certain entities he controlled. Mr.

 Futterman also signed the Guaranty to provide additional credit support.

        A number of the provisions of the Guaranty waived defenses that might otherwise be

 available. See Second Amended and Restated Guaranty Agreement, Ex. A. to RWN’s Proof of

 Claim, Ex. 1 to Futterman’s Objection to the RWN’s Proof of Claim, Case No. 17-1899 (the

 “Futterman Docket”), Docket No. 68-1. More particularly:

           Paragraph 2(b) of the Guaranty states that all sums payable to RWN under the

            Guaranty “shall be payable on demand and without reduction for any offset, claim,

            counterclaim or defense.”

           Paragraph 5 confirms that the obligations of Mr. Futterman are “irrevocable, absolute

            and unconditional, irrespective of . . . any setoff, counterclaim, and irrespective of

            any other circumstances which might otherwise limit recourse against Guarantor by

            Lender or constitute a legal or equitable discharge or defense of a guarantor or

            surety.”

           Paragraph 5 further states that the obligations of Mr. Futterman under the Guaranty

            “shall not be in any way affected” by various matters, including “the sale, transfer or


                                                  2
  
17-12899-mew      Doc 276      Filed 04/24/19 Entered 04/24/19 17:06:24             Main Document
                                            Pg 3 of 27


            conveyance of the Property or the Collateral or any interest therein to any Person,

            whether now or hereafter having or acquiring an interest in the Property or the

            Collateral or any interest therein and whether or not pursuant to any foreclosure,

            trustee sale or similar proceeding against Borrower or the Property or the Collateral

            or any interest therein.”

           Finally, paragraph 5(c) states, in relevant part, that “to the extent allowed by

            applicable law” Mr. Futterman “expressly and irrevocably waives all defenses in an

            action brought by [RWN] to enforce this Guaranty based on claims of waiver, release,

            surrender, alteration or compromise and all setoffs, reductions, or impairments,

            whether arising hereunder or otherwise.”

        On December 4, 2016, the Ladera Debtors filed for bankruptcy under Chapter 11. The

 Ladera Debtors attempted without success to arrange a refinancing of their debts, and on March

 29, 2017 they proposed a plan of reorganization under which the properties would be sold. The

 Ladera Debtors also sought approval of bidding procedures that would govern an auction of the

 properties. The Court approved bidding procedures in an Order dated May 17, 2017, and

 approved a short postponement of a scheduled auction in an Order dated June 21, 2017. Shortly

 thereafter, however, the Ladera Debtors withdrew their request for approval of a sale and

 withdrew their request that an auction be conducted.

        The cancellation of the proposed sale met with howls of protest from RWN, and the

 Ladera Debtors and RWN promptly filed competing proposed plans of reorganization. The

 Ladera Debtors’ proposed plan contemplated additional efforts to refinance the properties, and

 the RWN Plan contemplated a prompt sale. The parties resolved their differences by agreeing

 that the Ladera Debtors’ proposed plan could be confirmed, but only on the condition that the



                                                  3
  
17-12899-mew      Doc 276     Filed 04/24/19 Entered 04/24/19 17:06:24           Main Document
                                           Pg 4 of 27


 plan could not become effective unless new financing was arranged by a specified date, failing

 which the confirmation of the Ladera plan would automatically be rescinded and the RWN plan

 would automatically be confirmed. The Court confirmed the Ladera Debtors’ proposed plan on

 these terms by Order dated August 10, 2107. Ladera failed to arrange the desired financing, and

 so the Court entered an Order on August 31, 2017 that rescinded the confirmation of the Ladera

 Debtors’ plan and that confirmed the RWN plan of reorganization.

        RWN filed proposed bidding procedures in connection with its proposed plan, and no

 party in interest objected to those procedures. The procedures largely followed the procedures

 that the Ladera Debtors had earlier proposed. The RWN plan provided that there would be an

 auction of the Ladera properties and that the auction would be overseen by a Wind Down Officer

 who was appointed under the confirmed plan. The Wind Down Officer (who is Esther DuVal of

 CBIZ) was authorized to determine whether interested parties were eligible to participate in

 bidding and otherwise to supervise the conduct of the auction. There were no objections to the

 appointment of the Wind Down Officer.

        The Wind-Down Officer ultimately qualified two bidders: a group comprised of Happy

 Living Development, LLC, Titan Capital ID LLC and Ira Saperstein (“Happy Living”), and a

 designee of RWN named West 122 Associates LLC (“West 122”). The auction took place on

 September 14, 2017. After 11 rounds of bidding, the Wind-Down Officer selected West 122 as

 the winning bidder, with a credit bid of $48,600,000 (the “Credit Bid”). The parties then asked

 the Court to approve the sale to West 122.

        Mr. Futterman informally submitted a request for more time to determine whether he

 wished to object to the confirmation of the sale. The Court considered that request in a telephone

 conference on September 21, 2017. After considering the arguments of the parties the Court



                                                 4
  
17-12899-mew       Doc 276     Filed 04/24/19 Entered 04/24/19 17:06:24            Main Document
                                            Pg 5 of 27


 declined to grant additional time. No objections were filed, and on September 22, 2017, the

 Court entered an order approving the sale, which was later amended on October 19, 2017 (as

 amended, the “Sale Order”). The Sale Order included a finding that “the consideration to be

 paid by [RWN] constitutes adequate and fair value for the Assets.” Am. Order Authorizing and

 Approving the Sale, Case No.16-13382 (the “Ladera Docket”), Docket No. 180 ¶¶ G, H. The

 Sale Order further provided that the “consideration provided by the Successful Purchaser and

 any Purchaser Transferee for the Assets shall be deemed for all purposes to constitute reasonably

 equivalent value and fair consideration under the Bankruptcy Code and any other applicable law

 . . .” Id. ¶ 4. No appeals from the Sale Order were filed.

                                  The Claim and the Objections

        Mr. Futterman filed a personal bankruptcy petition in late 2017. RWN subsequently filed

 the Claim in Mr. Futterman’s bankruptcy case, asserting a right to recover approximately $10

 million pursuant to the Guaranty. RWN explained that the claim reflected (i) the principal

 balance of RWN’s loan to the Ladera Debtors (approximately $39.3 million), plus (ii) interest

 payments owed to RWN (approximately $16.3 million), plus (iii) RWN’s costs and expenses,

 including attorneys’ fees (approximately $2.4 million), minus (iv) the amount of the $48.6

 million Credit Bid.

        Mr. Futterman has objected to the Claim. The crux of his argument is that RWN

 improperly colluded with the Wind-Down Officer and otherwise engaged in scare tactics and

 other dilatory conduct to discourage other bidders from participating in the auction, for the

 purpose of chilling competition and artificially lowering the price at which RWN could prevail in

 the auction. Mr. Futterman has noted that within a few weeks after the auction RWN entered

 into an agreement to sell the Ladera properties to an affiliate of Happy Living—the only other



                                                  5
  
17-12899-mew       Doc 276     Filed 04/24/19 Entered 04/24/19 17:06:24             Main Document
                                            Pg 6 of 27


 qualified bidder in the auction—for a price that far exceeds the amount of the RWN Credit Bid

 and that also far exceeds the amounts that were owed to RWN. He has also asserted that there

 was an improper agreement between RWN and Happy Living to defer Happy Living’s bid so

 that RWN (not the Ladera Debtors and their creditors and owners) could reap the benefit of the

 higher price that Happy Living was willing to pay. Mr. Futterman further contends that his

 appraiser has determined that the “true” fair market value of the Ladera Debtors’ assets is closer

 to $80 million than to the Credit Bid amount of $48.6 million. See Debtor’s Obj. to Am. Claim of

 RWN, Futterman Docket, Docket. No. 66. Finally, Mr. Futterman has criticized various aspects

 of the process that was followed during the auction. Id. at ¶ 4.

        Based on these allegations, Mr. Futterman contends that the Court should look past the

 auction price at which the Ladera Debtors’ assets were sold and should instead apply a “fair

 market value” credit in determining whether RWN may assert a deficiency claim. Mr. Futterman

 contends that the Court has the obligation (or at least the authority) to apply a fair market value

 credit pursuant to various provisions of New York law (including section 1371 of the New York

 Real Property Actions and Proceedings Law (“RPAPL”), section 5240 of the New York Civil

 Practice Law and Rules (the “CPLR“), certain provisions of Article 9 of the New York Uniform

 Commercial Code (the “U.C.C.”), or pursuant to a general New York public policy), or

 alternatively pursuant to section 105(a) of the Bankruptcy Code.

        RWN argues that Mr. Futterman’s arguments are foreclosed by the Sale Order, by the

 order confirming the Ladera Debtors’ plan of reorganization and by the terms of the Guaranty

 that he executed. RWN also argues that even if New York law applies to the calculation of the

 deficiency claim, the alleged circumstances here do not call for a re-calculation of that claim.




                                                   6
  
17-12899-mew       Doc 276     Filed 04/24/19 Entered 04/24/19 17:06:24              Main Document
                                            Pg 7 of 27


        No party has sought summary judgment as to the claims of collusion and fraud, and

 discovery has proceeded with respect to those claims. However, the parties agreed that as a case

 management matter and in preparation for trial it would be useful to obtain legal rulings as to Mr.

 Futterman’s contentions that he is entitled to a “fair value” credit in calculating the deficiency

 claim, and as to RWN’s contentions that Mr. Futterman has waived various defenses pursuant to

 the Guaranty.

                             Further Proceedings in the Ladera Cases

        After the parties submitted briefs on the foregoing points, an adversary proceeding

 complaint was filed against RWN and West 122 in the Ladera cases, purportedly on behalf of the

 Ladera Debtors and Mr. Futterman. In that complaint the plaintiffs alleged that RWN had

 engaged in fraud and that RWN had allegedly entered into a secret agreement with Bespoke (an

 affiliate of Happy Living), during or shortly following the auction, in which Bespoke agreed not

 to bid the full amount at which it was prepared to bid and instead to purchase the Ladera

 properties from RWN. See Compl. at 16, Adv. Pro. No. 18-01628, Docket No. 1. Mr. Futterman

 and the Ladera Debtors also sought to amend the Sale Order to replace the auction price paid by

 RWN to the Ladera Debtors with the amount that West 122 sold the Ladera properties to

 Bespoke.

        RWN moved to dismiss the action because its filing had been authorized only by Mr.

 Futterman himself. RWN argued that Mr. Futterman had no right to do so because (1) his

 ownership interests in the Ladera Debtors were cancelled when the RWN plan of reorganization

 was confirmed, (2) the Wind-Down Officer (who has sole authority to act for the Ladera Debtors

 and to pursue claims on their behalf) had not authorized the filing of the complaint, and (3) the

 chapter 11 trustee who has been appointed in Mr. Futterman’s bankruptcy case (who has sole



                                                   7
  
17-12899-mew                       Doc 276                 Filed 04/24/19 Entered 04/24/19 17:06:24   Main Document
                                                                        Pg 8 of 27


 authority over all property of Mr. Futterman’s bankruptcy estate, including any rights that Mr.

 Futterman claims to own by virtue of his former ownership of the Ladera Debtors) had not

 authorized the filing of the complaint. The chapter 11 trustee and the Wind-Down Officer each

 confirmed that they had not authorized the filing of the adversary proceeding, and represented

 that they did not wish to pursue the asserted claims. The Court noted the seriousness of the

 charges that had been made but agreed with RWN that Mr. Futterman did not have the right to

 authorize the filing of the adversary proceeding, and dismissed the complaint for lack of

 standing. Mr. Futterman has appealed from that dismissal and his appeal is still pending.

                                                                       Analysis

               The adversary proceeding that Mr. Futterman filed in the Ladera cases was dismissed

 because any affirmative claims that the Ladera Debtors could have against RWN arising out of

 the conduct of the auction belong to the Wind Down Officer, and also because any claims or

 rights that Mr. Futterman might personally have (including rights to act on behalf of entities he

 formerly owned) belong to the chapter 11 trustee in Mr. Futterman’s case. While Mr. Futterman

 did not have standing to pursue those affirmative claims either in his own name or in the name of

 the Ladera Debtors, he nevertheless does have standing to object to RWN’s deficiency claim in

 Mr. Futterman’s own bankruptcy case. Section 502 of the Bankruptcy Code provides that any

 “party in interest” in a bankruptcy case (a category that includes Mr. Futterman) has the right to

 object to a proof of claim. See 11 U.S.C. § 502. Mr. Futterman therefore has the right to assert

 that the deficiency claim should be disallowed or reduced based on any defense to such a claim

 that is available to him as guarantor.1


                                                             
 1
         Recently the chapter 11 trustee in Mr. Futterman’s case has filed a motion seeking approval
         of a settlement with RWN. Issues relating to the trustee’s rights to settle such claims
         notwithstanding Mr. Futterman’s objections, and as to the wisdom of the proposed
                                                                          8
  
17-12899-mew                       Doc 276                 Filed 04/24/19 Entered 04/24/19 17:06:24   Main Document
                                                                        Pg 9 of 27


 I.            Defenses Available Under New York Law

               Mr. Futterman argues that various New York statutes, or equitable principles, require that

 a “fair value” credit be applied in calculating the amount of any deficiency claim that may be

 asserted against him. Mr. Futterman relies primarily on section 1371 of the Real Property

 Actions and Proceedings Law. The main purpose of section 1371 is to force the holder of a

 secured mortgage debt to choose between an equitable action to foreclose on collateral and an

 action at law to enforce the note, so that an obligor is not forced to defend two separate actions to

 collect the same debt. See VNB N.Y. Corp. v. Paskesz, 131 A.D.3d 1235, 18 N.Y.S.3d 68 (2d

 Dep’t 2015). Section 1371 prohibits a party from pursuing an action on the note at the same time

 as the party pursues a foreclosure action. It also provides that if a foreclosure sale is pursued

 under New York law, then the sale is deemed to satisfy the underlying debt, unless a deficiency

 judgment is sought within the time permitted by the statute.

               Section 1371 provides that in a New York foreclosure action the amount of a deficiency

 judgment is to be calculated in the following way:

                          Upon such motion the court, whether or not the respondent appears, shall
                     determine, upon affidavit or otherwise as it shall direct, the fair and
                     reasonable market value of the mortgaged premises as of the date such
                     premises were bid in at auction or at such nearest earlier date as there shall
                     have been any market value thereof and shall make an order directing the
                     entry of a deficiency judgment. Such deficiency judgment shall be for an
                     amount equal to the sum of the amount owing by the party liable as
                     determined by the judgment with interest, plus the amount owing on all prior
                     liens and encumbrances with interest, plus costs and disbursements of the
                     action including the referee’s fee and disbursements, less the market value as
                     determined by the court or the sale price of the property whichever shall be
                     the higher.




                                                             
         settlement, will be considered in connection with that motion and are not addressed or
         decided here.
                                                                          9
  
17-12899-mew      Doc 276      Filed 04/24/19 Entered 04/24/19 17:06:24           Main Document
                                            Pg 10 of 27


 See N.Y.R.P.A.P.L. § 1371. Mr. Futterman contends that under section 1371 he is entitled to a

 hearing, in his current chapter 11 case, to determine the market value of the Ladera properties

 that should be offset against RWN’s secured debt claims.

        However, section 1371 only applies if a foreclosure judgment is issued and if a

 foreclosure sale occurs. See Berkshire Bank v. Tedeschi, 2013 U.S. Dist. LEXIS 43214 at *21

 (N.D.N.Y. March 27, 2013) (where defendant sold property and no foreclosure sale occurred the

 terms of section 1371 were not applicable); Hometown Bank of Hudson Val. v. Colucci, 127

 A.D.3d 702, 704, 7 N.Y.S.3d 291, 293 (2d Dep’t 2015) (section 1371 did not apply where no

 foreclosure sale occurred); Fed. Deposit Ins. Corp. v. 1873 W. Ave. Corp., 225 A.D.2d 893, 895,

 639 N.Y.S.2d 163, 165 (3d Dep’t 1996) (where foreclosure action was terminated to allow a

 private sale to be consummated, the provisions of the RPAPL regarding deficiency judgments

 did not apply). Here, RWN did not foreclose on a mortgage, and there was no foreclosure sale.

 Instead, the Ladera properties were sold pursuant to a plan of reorganization and pursuant to a

 bidding and auction process approved by this Court. Section 363 of the Bankruptcy Code

 permits sales of a debtor’s assets, and section 1123(a)(5) of the Bankruptcy Code permits a sale

 to be made on the terms set forth in a plan of reorganization. See 11 U.S.C. §§ 363, 1123(a)(5).

        Since the Ladera Debtors’ properties were sold pursuant to federal statutory authorities –

 and not pursuant to a New York foreclosure action – the terms of the RPAPL do not apply. See,

 e.g., Litchfield Fin. Corp. v. Northern Hotels Corp., No. 139-03, 2016 N.Y. Misc. LEXIS 1136

 at*1 (Sup. Ct., Essex Cty. Jan. 13, 2016) (noting that the Court had denied a motion for entry of

 a deficiency judgment based on RPAPL § 1371 because the property at issue had been sold at

 auction at the direction of a bankruptcy court and not pursuant to a foreclosure under the

 RPAPL).



                                                 10
  
17-12899-mew      Doc 276      Filed 04/24/19 Entered 04/24/19 17:06:24            Main Document
                                            Pg 11 of 27


        Mr. Futterman has cited to various bankruptcy court decisions that have recognized prior

 deficiency judgments that were entered in foreclosure cases, but those decisions have no bearing

 on the issues he has raised in this proceeding. In each of the cited cases, a bankruptcy court had

 to deal with a deficiency judgment that had been entered following an actual state court

 foreclosure. See, e.g., In re Covelli, 550 B.R. 256 (Bankr. S.D.N.Y. 2016) (determining effect of

 Chapter 7 discharge on deficiency judgment obtained in state court foreclosure action); In re

 Shea, 533 B.R. 358 (Bankr. E.D.N.Y. 2015) (determining whether section 522(f) of the

 Bankruptcy Code applies with respect to a judgment arising out of a state court foreclosure

 action); In re Smith, 270 B.R. 557 (Bankr. W.D.N.Y. 2001) (deficiency judgment received in

 state court foreclosure action impaired the homestead exemption of the debtors). None of those

 decisions held, or could be reasonably be interpreted as holding, that the provisions of the

 RPAPL govern a sale that occurs pursuant to a bankruptcy plan.

        Furthermore, even if section 1371 of the RPAPL were applicable here that would not be

 helpful to Mr. Futterman. The relevant “foreclosure” action (for purposes of the RPAPL) would

 have been the proceedings that occurred in the Ladera Debtors’ cases, and it would have been in

 those cases (not Mr. Futterman’s current chapter 11 case) that the amount of a deficiency

 judgment against the Ladera Debtors would have been determined. The Court did make a

 determination, in the Ladera Debtors’ cases, of the amount of the deficiency claim for which the

 Ladera Debtors themselves were liable. The RWN plan of reorganization provided that RWN

 would have an “RWN Deficiency Claim” against the Ladera Debtors that would be equal to the

 amount of RWN’s allowed secured claim minus (i) the amount of the RWN Credit Bid (in the

 event RWN bought the properties pursuant to a credit bid), or (ii) the amount of the sales

 proceeds that were actually received. No party in interest, including Mr. Futterman, objected to



                                                 11
  
17-12899-mew      Doc 276      Filed 04/24/19 Entered 04/24/19 17:06:24            Main Document
                                            Pg 12 of 27


 this provision. Later, RWN sought confirmation of the results of the auction, and it asked for a

 determination that the Credit Bid was the highest price at a fairly-conducted auction and

 represented fair value for the assets. Again, no objections were filed. Mr. Futterman asked for

 time to consider whether to make an objection, but he did not do so. This Court then entered an

 Order that determined that the Credit Bid constituted “adequate and fair value” and constituted

 reasonably equivalent value and fair consideration under the Bankruptcy Code and any other

 applicable law. No party appealed from that Order, and no party who has standing to move for

 relief from the terms of that Order has done so.

        Under the plain terms of the confirmed plan of reorganization, the approved court-

 approved credit bid is to be used in calculating the RWN Deficiency Claim in the Ladera

 Debtors’ cases. Even if RPAPL 1371 were applicable, that would not mean that Mr. Futterman

 would have any right in his own chapter 11 case to reopen the question of how the deficiency

 claim against the Ladera Debtors was measured. As described further below, Mr. Futterman (as

 guarantor) may have rights to challenge the deficiency claim if the price was so grossly deficient

 as to shock the conscience, or if he can prove that the sale process was tainted by fraud or other

 deliberately wrongful conduct. But the rights provided by section 1371 of the RPAPL, even if

 they applied, would have been for the benefit of the Ladera Debtors in their own cases. There is

 nothing about section 1371 that gives a guarantor a right to a new “fair value” hearing in a

 separate proceeding to enforce a deficiency claim against the guarantor.

        Mr. Futterman has also cited to section 5240 of the New York Civil Practice Law and

 Rules, which permits a New York state court to “make an order denying, limiting, conditioning,

 regulating, extending or modifying the use of any enforcement procedure” in connection with the

 use of enforcement procedures. See NY Civ. Prac. L. & Rules § 5240. New York courts have



                                                    12
  
17-12899-mew       Doc 276     Filed 04/24/19 Entered 04/24/19 17:06:24               Main Document
                                            Pg 13 of 27


 held that the broad authority over enforcement procedures that is set forth in section 5240

 permits a New York court to provide a credit against a judgment based on the fair value of

 property, particularly if the nominal sale price is “grossly disproportionate” to the actual value.

 See 54 N.Y. Jur. 2d Enforcement and Execution of Judgments § 342 (May 2018). Here,

 however, the sale occurred pursuant to the Bankruptcy Code, in a proceeding to which the CPLR

 does not apply. Furthermore, the relevant “enforcement procedure” – namely, the sale that

 occurred in the Ladera Debtors’ cases – has long since been completed. The New York courts

 have confirmed that section 5240 of the CPLR may not be invoked after a sale has been

 completed and after property has been delivered to a buyer. Guardian Loan Co. v. Early, 47

 N.Y.2d 515, 520, 392 N.E.2d 1240, 1243 (1979). Accordingly, even if section 5240 had been

 applicable Mr. Futterman could not rely upon in as authority to revisit, in his current chapter 11

 case, the values that were used in calculating a deficiency in a different proceeding.

        Mr. Futterman further argues that the provisions of Article IX of the New York Uniform

 Commercial Code should apply in calculating the deficiency claim for which he is liable. There

 are several provisions of Article IX that he contends are relevant:

               Section 9-610 provides that a disposition of collateral may be made “following

                any commercially reasonable” procedure. It also makes clear that a secured party

                may purchase collateral at a public disposition of that collateral.

               Section 9-615(f) of the N.Y.U.C.C. provides a special method for calculating a

                deficiency when a secured party acquires collateral at a foreclosure disposition. If

                the price at such a disposition is “significantly below the range of proceeds that a

                complying disposition to a person other than the secured party . . . would have

                brought,” then the amount of a deficiency is not calculated by reference to the



                                                  13
  
17-12899-mew       Doc 276     Filed 04/24/19 Entered 04/24/19 17:06:24              Main Document
                                            Pg 14 of 27


                actual disposition price, but instead is calculated by reference to the price that

                would have been realized in a complying disposition to another party.

                N.Y.U.C.C. § 9-615(f).

               Section 9-626 provides that if a disposition of collateral was not conducted in

                accordance with the provisions of Article IX, then “the liability of the debtor or a

                secondary obligor for a deficiency” is limited to the amount by which the secured

                debt exceeds “the greater of” the actual proceeds or “the amount of proceeds that

                would have been realized had the non-complying secured party proceeding in

                accordance with the provisions of this part . . .”

 See N.Y.U.C.C. §§ 9-610, 9-615(f), 9-626. Again, however, there are many problems with

 RWN’s contentions that Article IX is applicable here.

        First, Article IX only applies to dispositions of collateral that occur pursuant to the terms

 of Article IX. Here, as stated several times above, the sales occurred pursuant to provisions of

 the Bankruptcy Code. The provisions of the Uniform Commercial Code do not govern those

 transactions. Instead, they are governed by the terms of federal law. Article IX clearly states

 that its terms do not apply when a disposition of collateral occurs pursuant to another statute,

 which is what happened here. See N.Y.U.C.C. § 9-109.

        Second, it is not clear that the protections of Article IX would have been available even if

 the disposition here had not occurred pursuant to federal bankruptcy law. Mr. Futterman argues

 that some of the assets that were sold represented personal property of the Ladera Debtors to

 which Article IX disposition standards could have been applicable. However, Article IX does

 not apply to real property transactions, because those transactions are governed by the RPAPL.

 In addition, section 9-604 makes clear that a creditor has the option to proceed under the RPAPL



                                                  14
  
17-12899-mew       Doc 276     Filed 04/24/19 Entered 04/24/19 17:06:24              Main Document
                                            Pg 15 of 27


 if both real and personal property are involved, in which case the provisions of Article IX do not

 apply at all. See N.Y.U.C.C. § 9-604. Mr. Futterman’s primary contention throughout this

 proceeding has been that section 1371 of the RPAPL governs the dispositions of collateral that

 occurred in these cases; that position is inconsistent with his more recent attempts to rely, at the

 same time, on the provisions of Article IX.

        Third, Mr. Futterman’s primary argument with regard to Article IX is that the underlying

 auction was not conducted in a commercially reasonable manner. But Article IX provides that a

 sale is deemed to be commercially reasonable if it has been approved in a judicial proceeding.

 See N.Y. U.C.C. § 9-627(c)(1) (“A collection, enforcement, disposition, or acceptance is

 commercially reasonable if it has been approved . . . in a judicial proceeding.”). That is exactly

 what happened here. The disposition of the Ladera Debtors’ properties occurred pursuant to

 procedures that this Court approved, and the outcome of the auction was confirmed by this Court

 without objection by any party. Perhaps that approval would not preclude a defense to the

 deficiency claim based on a contention that the results of the auction were tainted by actual fraud

 and deliberate wrongdoing that were unknown at the time (a point discussed further below), but

 it certainly would foreclose Mr. Futterman’s effort to make collateral attacks on the “commercial

 reasonableness” of the procedures that the Court approved in the Ladera Debtors’ cases.

        Similarly, Mr. Futterman’s attempt to rely on section 615(f) of Article IX governing the

 sale of collateral to a secured party is likewise flawed. New York courts appear to interpret that

 provision to be inapposite where the sale procedure was deemed commercially reasonable and

 where there was no objection to the sale price at the time of the sale. See Citibank, N.A. v.

 Solow, 92 A.D.3d 569, 570, 939 N.Y.S.2d 361, 362–63 (1st Dep’t 2012) (finding that where a

 sale of collateral to a secured party was commercially reasonable, a debtor cannot rely on UCC §



                                                  15
  
17-12899-mew       Doc 276      Filed 04/24/19 Entered 04/24/19 17:06:24             Main Document
                                             Pg 16 of 27


 9–615[f], because “while the statute refers to ‘calculation,’ it addresses the commercial

 reasonableness of the sale price”).

        The foregoing provisions of New York law therefore did not govern the sales that

 occurred during the Ladera Debtors’ cases. That leaves the open question, however, of whether

 any similar principles nevertheless are applicable under New York law in deciding the extent to

 which RWN may assert a deficiency claim against Mr. Futterman as a guarantor.

        RWN’s pursuit of a claim on the Guaranty is governed by New York law, and is subject

 to any defenses that New York law would allow Mr. Futterman to assert. Even if the provisions

 of the RPAPL, the CPLR and Article IX that are cited above do not technically govern the sales

 that occurred here, New York’s highest court has recognized that a court still has inherent

 equitable authority in certain circumstances to insist that a “real” property value (rather than a

 nominal sale value) be used in calculating the amount of a deficiency claim. See Guardian Loan

 Co. v. Early, 47 N.Y.2d 515, 521, 392 N.E.2d 1240, 1244 (1979); see also Mikulec v. United

 States, 705 F.2d 599, 602 (2d Cir. 1983). That power is to be used “sparingly and with great

 caution,” and it is not a remedy that is available based on a “mere inadequacy of price.”

 Guardian Loan Co. v. Early, 47 N.Y.2d at 520. Instead, there must be proof that “fraud, mistake

 or exploitive overreaching” occurred during the course of the sale. Id.

        “Fraud” and “exploitative overreaching” may be demonstrated where collusive behavior

 has occurred that restricts the bidding for property or that seeks to divert value to a mortgagee

 that otherwise would have gone to a mortgagor. See, e.g., Polish Natl. Alliance v. White Eagle

 Hall Co., 98 A.D.2d 400, 408, 470 N.Y.S.2d 642, 650 (2d Dep’t 1983) (holding that “[t]he

 essence of a judicial sale is a full and free opportunity for bidders to compete, and any agreement

 that unfairly restricts that opportunity is contrary to public policy” and further holding that “a



                                                  16
  
17-12899-mew       Doc 276      Filed 04/24/19 Entered 04/24/19 17:06:24             Main Document
                                             Pg 17 of 27


 mortgagee . . . cannot enter into an agreement to benefit itself in excess of the judgment due at

 the expense of the mortgagor”); Westbury Federal Sav. & Loan Asso. v. Quinton Enterprises,

 Inc., 88 A.D.2d 950, 951, 451 N.Y.S.2d 188, 188 (2d Dep’t 1982) (submission of appraisal as

 evidence of value, without disclosure of the existence of a higher offer, was a misrepresentation

 to the court that infected the calculation of the deficiency and that warranted a new determination

 of the deficiency). Here, Mr. Futterman has alleged that RWN engaged in deliberately

 manipulative or collusive behavior during the auction process that was designed to discourage

 bidders, or to limit the amounts they would bid, or to defer bids entirely so that RWN (and not

 the Ladera Debtors and their creditors and owners) could reap the benefit of a sale at a higher

 price. The Court expresses no view at this point as to whether the evidence supports any of these

 accusations. However, proof of such deliberately wrongful conduct would constitute grounds to

 invoke the court’s inherent equitable authority under New York law to re-examine the deficiency

 claim insofar as it relates to Mr. Futterman’s obligations under the Guaranty.

        Another form of “exploitive overreaching” that the New York courts have recognized is a

 situation in which a nominal sale price is so low in relation to the real value as to be

 “unconscionable.” See, e.g., Mercury Factoring, LLC v. Partners Trust Bank, 75 A.D.3d 1101,

 1102, 904 N.Y.S.2d 851, 852 (4th Dep’t 2010) (finding that the disparity between a sale price of

 $10,000 and an “uncontested” fair value of $95,000 demonstrated “exploitive overreaching”);

 Hitech Homes LLC v. Burke, No. 160469/15, 2019 WL 1442084, at *1 (N.Y. App. Div. 2d Dep’t

 Apr. 2, 2019) (recognizing an “unconscionably low” price as a factor in determining whether

 “exploitative overreaching” has occurred); U.S. Bank N.A. v. Martinez, 162 A.D.3d 528, 529, 79

 N.Y.S.3d 144, 145 (1st Dep’t 2018) (noting that the court could have exercise its “equitable

 powers to set aside a foreclosure sale” had the “price [been] so inadequate as to shock the court’s



                                                  17
  
17-12899-mew       Doc 276      Filed 04/24/19 Entered 04/24/19 17:06:24             Main Document
                                             Pg 18 of 27


 conscience”). A price is not “unconscionable” just because it is less than full market value. See

 Chase Manhattan Bank v. Nath, 162 A.D.3d 978, 980, 80 N.Y.S.3d 377, 379 (2d Dep’t 2018)

 (declining to set aside a foreclosure sale where “the sale price was not so inadequate as to shock

 the court’s conscience”). New York courts generally have held that a sale of collateral for a

 price that is less than 10% of its real value is unconscionable, while sales at or above 50% of fair

 market value have consistently been upheld. See Polish Natl. Alliance v. White Eagle Hall Co.,

 98 A.D.2d 400, 408, 470 N.Y.S.2d 642, 649 (2d Dep’t 1983); In re 824 S. E. Blvd. Realty, Inc.,

 No. 11-15728 ALG, 2012 WL 3561981, at *8 (Bankr. S.D.N.Y. Aug. 17, 2012).

        Finally, bankruptcy courts also have inherent authority to disregard the terms of prior

 sales, and even to reopen those sales, where the prior results were infected by fraud or other

 deliberate manipulation. See 11 U.S.C. § 365(n); see also In re General Insecticide Co., Inc.,

 403 F.2d 629, 630–31 (2d Cir.1968) (sales should be treated as final unless they are “tinged with

 fraud, error or similar defects which would in equity affect the validity of any private

 transactions”) (citing 4A Collier Bankruptcy, ¶ 70.98[16]), 1183, 1184–94 (14th ed. 1967); In re

 Ward, 423 B.R. 22, 30–31 (Bankr. E.D.N.Y. 2010) (“[A] court of equity may set aside its own

 judicial sale upon grounds otherwise insufficient to confer an absolute legal right to a resale in

 order to relieve of oppressive or unfair conduct.”); Fleet Fin., Inc. v. Gillerson, 277 A.D.2d 279,

 280, 716 N.Y.S.2d 66 (2d Dep’t 2000) (”A court, in the exercise of its equitable powers, has the

 discretion to set aside a judicial sale where fraud, collusion, mistake, or misconduct casts

 suspicion on the fairness of the sale”); cf. Exec. Bank of Fort Lauderdale, Fla. v. Tighe, 75

 A.D.2d 574, 574, 426 N.Y.S.2d 585, 586 (2d Dep’t 1980) (observing that “because the approval

 of the sale by the bankruptcy court was not binding on the defendants, since they were not given

 a full and fair opportunity to contest the propriety of the sale”). Just as this Court has equitable



                                                   18
  
17-12899-mew       Doc 276     Filed 04/24/19 Entered 04/24/19 17:06:24              Main Document
                                            Pg 19 of 27


 authority to set aside a sale that has been infected by fraud, so too it has the equitable power to

 recalculate a deficiency claim against Mr. Futterman if the evidence were to show that the prior

 auction was infected by deliberate misconduct.

 II.    Effect of the Guaranty on Mr. Futterman’s Objections

        Under New York law, waivers of claims or defenses contained in guarantees—

 particularly where, as here, they are described as “unconditional” or “irrevocable”—are valid,

 enforceable and generally are held to preclude defenses in actions to enforce a guaranty. See,

 e.g., First N. Y. Bank for Bus. v. DeMarco, 130 B.R. 650, 654 (S.D.N.Y. 1991) (finding that

 under New York law an irrevocable and unconditional guaranty is deemed to “foreclose, as a

 matter of law, guarantors from asserting any defenses or counterclaims”); Red Tulip, LLC v.

 Neiva, 44 A.D.3d 204, 209, 842 N.Y.S.2d 1, 5 (1st Dep’t 2007) (noting that absolute and

 unconditional language has consistently been held “to preclude the assertion of defenses to a

 guaranty.”).

        An exception exists, however, where fraud or similar deliberately wrongful and

 oppressive conduct has occurred. New York State has a public policy against permitting a party

 to use a pre-existing waiver to shield itself from the consequences of its own subsequent fraud.

 See, e.g., Overseas Private Inv. Corp., No. 10 Civ. 7096, 2012 WL 967458 at *7 (S.D.N.Y.

 March 14, 2012) (ruling that a waiver did not foreclose a fraud claim under New York even

 through it was both “unconditional[]” and “irrevocabl[e]”); North Fork Bank v. Computerized

 Quality Separation Corp., 62 A.D.3d 973, 974, 879 N.Y.S.2d 575, 576–77 (2d Dep’t 2009)

 (holding that a waiver will be enforced “in the absence of fraud or negligence in the disposition

 of collateral”); European Am. Bank v. Mr. Wemmick, Ltd., 160 A.D.2d 905, 906, 554 N.Y.S.2d

 628, 630 (2d Dep’t 1990) (“Although the agreement contains a provision in which the appellants



                                                  19
  
17-12899-mew       Doc 276     Filed 04/24/19 Entered 04/24/19 17:06:24             Main Document
                                            Pg 20 of 27


 waived the right to a jury trial, and to interpose set-offs and counterclaims, such a waiver will not

 be enforced to bar counterclaims sounding in fraud.”); Sterling Nat’l Bank & Trust Co. v.

 Giannetti, 53 A.D.2d 533, 533, 384 N.Y.S.2d 176, 176 (1976) (ruling that “defenses based upon

 allegations of fraud may not be waived”).

        The scope of the fraud exception may be subject to debate if an alleged fraud preceded

 the execution of a guaranty. In Citibank, N.A. v. Plapinger, 485 N.E.2d 974 (N.Y. 1985), the

 New York Court of Appeals considered whether a waiver of defenses in a guaranty should be

 interpreted as a waiver of defenses of fraudulent inducement. The guaranty in that case stated

 that all defenses were waived irrespective of the validity or enforceability of the guaranty. In

 light of this language, the Court held that the guaranty specifically identified and thus put an end

 to the particular fraudulent inducement defense that the defendant raised. Id. at 93. Other courts

 have drawn attention to this critical limiting factor in the Plapinger decision. See, e.g., MCC

 Funding LLC v. Diamond Point Enterprises, LLC, 36 Misc. 3d 1206(A), 954 N.Y.S.2d 760 (Sup.

 Ct. 2012) (distinguishing Plapinger on the grounds that that decision involved only fraudulent

 inducement claims and not general allegations that the counterparty engaged in a broader scheme

 to defraud the defendant). As a result, “the mere general recitation that a guaranty is ‘absolute

 and unconditional’ is insufficient under Plapinger to bar a defense of fraudulent inducement . . .”

 Manufacturers Hanover Trust Company v. Yanakas, 7 F.3d 310, 316 (2d Cir.1993). Rather, “the

 touchstone is specificity”—a “clear indication that the disclaiming party has knowingly

 disclaimed reliance on the specific representations that form the basis of the fraud claim.”

 JPMorgan Chase Bank v. Liberty Mut. Ins. Co., 189 F. Supp. 2d 24, 27 (S.D.N.Y. 2002) (citing

 Plapinger, 7 F.3d at 316).




                                                  20
  
17-12899-mew       Doc 276     Filed 04/24/19 Entered 04/24/19 17:06:24             Main Document
                                            Pg 21 of 27


        Plapinger and its progeny hold that a party may waive an existing claim based on fraud

 that preceded the date of the waiver, so long as the waiver is explicit. But the conduct that is at

 issue in this case occurred long after the Guaranty was executed. As a matter of public policy

 New York law will not enforce a waiver of defenses as to future fraudulent conduct. See, e.g.,

 Archer Capital Fund, L.P. v. GEL, LLC, 95 A.D.3d 800, 802, 944 N.Y.S.2d 179, 181 (2d Dep’t

 2012) (ruling that the mortgagor's counterclaim alleging fraud was not foreclosed by its waiver

 of its right to assert defenses or counterclaims in the mortgage and loan documents as a matter of

 law); MCC Funding LLC v. Diamond Point Enterprises, LLC, 36 Misc. 3d 1206(A), 954

 N.Y.S.2d 760, 2012 WL 2537893 (Sup. Ct. 2012) (no waiver in connection with loan and

 guaranty documents executed in 2008 where the individual who controlled the mortgagee faced

 SEC securities fraud charges in 2009); see also Fed. Deposit Ins. Corp. v. Frank L. Marino

 Corp., 74 A.D.2d 620, 621, 425 N.Y.S.2d 34, 36 (2d Dep’t 1980) (no waiver of counterclaims

 arising from misconduct related to disposition of collateral). This is because, as noted above, “to

 enforce a waiver provision to bar a defendant from interposing a counterclaim against a plaintiff

 based upon fraud would allow the plaintiff to shield itself from its own tortious conduct.” MCC

 Funding LLC, 2012 WL 2537893 at *6 (citations omitted).

        Of course, conduct does not amount to “fraud” just because a guarantor does not like the

 conductor or thinks that the conduct was unreasonable. There must be proof of deliberate

 wrongdoing – manipulation, collusion and/or deliberate misrepresentations – before public

 policy allows Mr. Futterman to escape the waivers to which he agreed when he executed the

 Guaranty. The whole point of including waivers of defenses in guarantees is to permit the quick

 and certain enforcement of guarantees without expensive and drawn-out litigations over the

 reasonableness of everything that preceded the enforcement of the guaranty. Public policy may



                                                  21
  
17-12899-mew      Doc 276      Filed 04/24/19 Entered 04/24/19 17:06:24           Main Document
                                            Pg 22 of 27


 insist that there be an exception for fraudulent behavior or misconduct, but public policy permits

 a waiver of other defenses, including general complaints about the alleged reasonableness or

 cooperativeness of a lender who enforces remedies. Palm Beach Mortg. Mgmt., LLC v. Red

 Tulip, LLC, 18 A.D.3d 379, 380, 795 N.Y.S.2d 559, 560 (1st Dep’t 2005).

        Mr. Futterman has raised issues as to whether RWN committed fraud in connection with

 the sale of the Ladera properties. He has alleged that RWN engaged in deliberately manipulative

 or collusive behavior during the auction process that was designed to discourage bidders, or to

 limit the amounts they would bid, or to defer bids entirely so that RWN (and not the Ladera

 Debtors and their creditors and owners) could reap the benefit of a sale at a higher price. The

 Court expresses no view at this point as to whether the evidence supports any of these

 accusations. However, any such deliberately manipulative conduct would have been contrary to

 affirmative representations that were made to the Court about the good faith conduct of the

 participants in the auction, would be contrary to the standards imposed by the Bankruptcy Code,

 and would constitute fraud if proved at trial. The Court agrees that proof of such deliberately

 wrongful conduct would establish a defense to RWN’s deficiency claim. In addition, that

 defense would not be foreclosed by the waiver of defenses set forth in the Guaranty, because the

 wrongful conduct occurred subsequent to the execution of the Guaranty, and because claims

 sounding in fraud are not waivable in advance as a matter of New York law.

        RWN argues that “collusion” is a defense that was waived by the guaranty, citing Coop.

 Centrale Raiffeisen-Boerenleenbank, B.A. v. Navarro, 113 A.D.3d 457, 461, 978 N.Y.S.2d 186,

 190 (1st Dep’t 2014). In Navarro, a bank purchased receivables from a company, and an

 individual director guaranteed the payment of the amounts due on the receivables that the

 company sold to the bank. It was later discovered that the company was running a Ponzi scheme



                                                 22
  
17-12899-mew       Doc 276     Filed 04/24/19 Entered 04/24/19 17:06:24             Main Document
                                            Pg 23 of 27


 and that the receivables it had sold were fake. The bank sued and obtained a default judgment

 against the company, and then moved to enforce that judgment against the director who had

 provided the guaranty. The director contended that the bank had indirectly exercised control of

 the judgment debtor and that the default judgment therefore was the product of “collusion.” The

 court rejected this defense, noting that it involved only the procedures by which the default

 judgment was entered and not the question of the underlying indebtedness itself. Id. at 461.

        In Navarro, the word “collusion” was just a pejorative word that was applied to a party’s

 conduct, without any indication of actual fraud or manipulation. Where conduct truly is

 collusive, fraudulent and manipulative, however, a waiver of defenses in a guaranty will not be

 applied as a matter of public policy.

        Similarly, in Fortress Credit Corp v. Hudson Yards, 78 A.D.3d 577, 912 N.Y.S.2d 41

 (1st Dep’t 2010), the Court rejected contentions of “tortious interference” with a potential sale to

 another party. There is no further description in the reported decision of the conduct in which

 the lender allegedly engaged, or of whether the alleged “tortious interference” constituted

 anything other than a failure to go along with what the obligor wanted. In any event, the

 appellate court affirmed a dismissal on the ground that the asserted defense (whatever it was)

 was foreclosed by the guaranty, and also because the defense lacked any evidentiary support. Id.

 at 578. Here, by contrast, the alleged wrongful behavior involves allegations that RWN violated

 auction rules, discouraged bidders, and/or colluded with bidders, and then falsely reported to the

 Court that the auction had been conducted at arm’s-length and in good faith. The vague and

 unsupported allegations of tortious interference in Fortress Credit may not have been enough to

 escape a waiver, but the allegations in this case (if proved) would constitute a fraud and therefore

 a defense that cannot be waived as a matter of public policy.



                                                  23
  
17-12899-mew       Doc 276      Filed 04/24/19 Entered 04/24/19 17:06:24              Main Document
                                             Pg 24 of 27


        Mr. Futterman contends that his right to insist on a “commercially reasonable”

 disposition of property under Article IX of the Uniform Commercial Code is also a right that

 cannot be waived. See N.Y. U.C.C. Law § 9-602. As noted above, however, the provisions of

 Article IX are not applicable to the dispositions of collateral that occurred here. “Waiver” issues

 are not relevant, because the terms of Article IX do not apply in the first place.

        As noted above, New York’s state courts have also held that courts have the general

 equitable power (independent of the UCC or other statutes) to intervene if a sale price is

 unconscionably low. It is not clear, as a matter of New York law, whether this is a defense that

 is foreclosed by the waivers in the Guaranty. Mr. Futterman has not pointed to a decision by a

 New York court that has addressed this issue. Given the public policies that underly the

 decisions that have refused to recognize an “unconscionably low” disposition price, and the fact

 that the New York courts have regarded such an unconscionable disparity as a form of

 “exploitative overreaching,” the Court concludes that this particular defense is not foreclosed by

 the waivers in the Guaranty. However, that does not mean that Mr. Futterman may automatically

 obtain a “fair market value credit” in calculating the RWN deficiency claim, which is the relief

 that he primarily has sought. Under the New York authorities cited above, a defense based on an

 unconscionably low sale price would not be available to Mr. Futterman unless he is able to show

 that the disposition price was so low in relation to “real” value as to shock the conscience. It is

 not clear whether Mr. Futterman contends that the “real” value of the Ladera Debtors’ properties

 were so out of line with the amount of the Credit Bid as to bring the “unconscionability” cases

 into play, but that is an issue the Court will resolve at trial to the extent that Mr. Futterman

 asserts this particular argument.




                                                   24
  
17-12899-mew       Doc 276     Filed 04/24/19 Entered 04/24/19 17:06:24           Main Document
                                            Pg 25 of 27


 III.   Effect of the Confirmed Ladera Plan on Futterman’s Objection

        In addition to contending that the Guaranty forecloses Mr. Futterman’s objection to the

 Claim, RWN also contends that Mr. Futterman should be estopped from challenging the

 deficiency claim calculation based on events that occurred during the course of the Ladera

 Debtors’ cases.

        First, RWN argues that the confirmed plan of reorganization in the Ladera Debtors’ cases

 stated that if RWN acquired the property by a credit bid then the RWN Deficiency Claim against

 the Ladera Debtors would be calculated by subtracting the RWN Credit Bid from the amount of

 the RWN debt. It is true that the terms of the confirmed plan (to which no party objected) did

 not provide for an automatic “fair value” credit of the kind that Mr. Futterman now seeks. The

 real issue that remains in these cases, however, is whether the auction was infected by fraud or

 deliberate misconduct, or (possibly) whether the amount of the credit bid was so unconscionably

 low as to warrant an intervention as a matter of equity. RWN does not go so far as to suggest

 that the general approval of a method of calculating the RWN Deficiency Claim in the Ladera

 Debtors’ cases should foreclose an inquiry, in Mr. Futterman’s separate case, into the issue of

 whether fraud or exploitative overreaching occurred during the subsequent auction, and whether

 such fraud or exploitative overreaching are equitable grounds to alter the deficiency claim that

 might otherwise be pursued in Mr. Futterman’s case. New York law recognizes that Mr.

 Futterman may assert such defenses (notwithstanding the waivers of defenses in the Guaranty),

 and there is nothing in the terms of the confirmed plan of reorganization in the Ladera Debtors’

 cases that properly would have limited Mr. Futterman’s rights to raise such issues as a guarantor,

 or that purported to do so.




                                                 25
  
17-12899-mew       Doc 276     Filed 04/24/19 Entered 04/24/19 17:06:24             Main Document
                                            Pg 26 of 27


        Second, RWN suggests that Mr. Futterman (as the former owner of the Ladera Debtors)

 should be bound by the calculation of the RWN Deficiency Claim in those cases. The test in the

 Second Circuit for res judicata in the bankruptcy context and in the plan confirmation context

 requires that “1) the prior decision was a final judgment on the merits, 2) the litigants were the

 same parties, 3) the prior court was of competent jurisdiction, and 4) the causes of action were

 the same.” Corbett v. MacDonald Moving Servs., Inc., 124 F.3d 82, 87-88 (2d Cir.1997). In the

 bankruptcy context, we ask as well whether an independent judgment in a separate proceeding

 would ‘impair, destroy, challenge, or invalidate the enforceability or effectiveness' of the

 reorganization plan. Id. (citing Sure–Snap Corp. v. State Street Bank and Trust Co., 948 F.2d

 869, 875–76 (2d Cir.1991)).

        Here, there is nothing about Mr. Futterman’s challenges to the deficiency claim that

 would challenge, impair, destroy or invalidate anything that happened in the Ladera Debtors’

 cases. More importantly, it may be true that Mr. Futterman controlled the Ladera Debtors at

 earlier stages in the proceedings, but at the time of the auction his ownership interests had been

 extinguished, as RWN itself pointed out when it argued that Mr. Futterman had no standing to

 file an adversary proceeding on behalf of the Ladera Debtors. The Ladera Debtors (under the

 control of Ms. DuVal) elected not to challenge the results of the auction, but there is no reason

 why Mr. Futterman could or should be estopped based on the conduct of entities he no longer

 controlled.

        Third, suggests that Mr. Futterman participated in the Ladera Debtors’ cases and that he

 could have raised issues about the auction at the hearing to confirm the Ladera Debtors’ sale. It

 is true that Mr. Futterman participated (as an owner) in the Ladera Debtors’ cases, but he no

 longer had that capacity at the time of the auction. As a practical matter there was very little



                                                  26
  
17-12899-mew      Doc 276      Filed 04/24/19 Entered 04/24/19 17:06:24           Main Document
                                            Pg 27 of 27


 time for him to file objections (as a guarantor) after the auction occurred, and Mr. Futterman did

 not actually litigate such objections, in part because he did not have personal counsel who could

 pursue them.

        It is also not clear from the record before the Court at what point in time Mr. Futterman

 became aware of the facts he believes gives rise to his theory that RWN colluded with the Wind

 Down Officer and/or Happy Living. While it is true that generally speaking newly-discovered

 evidence alone does not defeat the application of res judicata, an exception exists where the

 “evidence was either fraudulently concealed or when it could not have been discovered with due

 diligence.” See In re Layo, 460 F.3d 289, 292-93 (2d Cir. 2006) (citing Saud v. Bank of New

 York, 929 F.2d 916, 920 (2d Cir. 1991).

        Based on the foregoing, I decline to rule that as a matter of law Mr. Futterman is

 precluded from asserting his “fraud” or “exploitative overreaching” defenses to the deficiency

 claim based on the terms of the confirmed plan of reorganization in the Ladera Debtors’ cases, or

 based on the Ladera Debtors’ lack of opposition to the calculation of the deficiency claim in their

 cases, or based on Mr. Futterman’s lack of objection to the conduct of the auction at the hearing

 to consider the approval of the sale in the Ladera Debtors’ cases. Any contentions that Mr.

 Futterman should be barred from raising issues about the auction should be raised at trial where

 they can be decided in light of a full factual record as to what Mr. Futterman knew, when he

 knew it, and why he did or did not make objections in the Ladera Debtors’ cases.

 Dated: New York, New York
        April 24, 2019


                                              s/Michael E. Wiles
                                              Honorable Michael E. Wiles
                                              United States Bankruptcy Judge



                                                 27
  
